Citation Nr: 0824955	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by dyspnea, including as a result of herbicide 
exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1972.  The veteran entered active duty on November 
1, 1966 for a period of three years.  He reenlisted on August 
2, 1968 for a term of six years.  He received an other than 
honorable discharge on September 6, 1972.  An October 2003 
administrative decision held that the veteran was entitled to 
receive VA benefits for the period of service from November 
1, 1966 to October 31, 1969, but that his period of service 
from November 1, 1969 to September 6, 1972 was under 
dishonorable conditions and that he is not entitled to 
receive VA benefits based upon this period of service.  See 
38 C.F.R. § 3.12(d) (2007).  The veteran has not appealed 
this administrative decision.  Consequently, the Board will 
not consider that period of service with respect to in-
service occurrence or aggravation of dyspnea and PTSD.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in June 2008.  However, he failed to 
report for this hearing, provided no explanation for his 
failure to report, and did not request that it be 
rescheduled.  The veteran's request for a hearing, therefore, 
is deemed to have been withdrawn.  38 C.F.R. § 20.702(d) 
(2007).


FINDINGS OF FACT

1.  The veteran's current dyspnea was not present until many 
years after service, and is not related to any in-service 
disease or injury.  

2.  The competent evidence of record demonstrates that the 
veteran does not have a current diagnosis of PTSD in 
accordance with DSM-IV criteria. 



CONCLUSIONS OF LAW

1.  The veteran's dyspnea was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in July 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated March 2006, and this notice was followed by the 
January 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  The Board thus finds that there is no 
prejudice to the veteran under the holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   The veteran's service medical records 
and private treatment records have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  In this case, while the veteran contends that 
his breathing problems were caused by herbicide exposure and 
that PTSD was incurred in service, the medical evidence of 
record does not indicate that the veteran's disabilities are 
related to his military service.  In fact, it appears that he 
has not been diagnosed with PTSD, and that his breathing 
problems are linked to chronic obstructive pulmonary disease 
(COPD) and emphysema, neither of which is known to be caused 
by herbicides.  Further, the veteran's COPD and emphysema 
were diagnosed nearly 20 years after his separation from 
service.  In such circumstances, there is no duty to obtain a 
medical examination or opinion.  McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  The statutory duty of VA to assist 
veterans in developing claims does not include a duty to 
provide a veteran with a medical examination and medical 
opinion absent a showing of a causal connection between his 
disability and his military service.  38 U.S.C.A. § 5103A; 
Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).   

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Dyspnea

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  
38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

The veteran's service personnel records do not show, and the 
veteran does not contend, that he had active military service 
in the Republic of Vietnam.  Rather, he contends that he was 
exposed to Agent Orange during his service in Thailand during 
the Vietnam conflict.  As discussed below, the veteran's 
dyspnea is not caused by a presumptive disorder listed in 38 
C.F.R. § 3.309(e); therefore, an analysis of the veteran's 
alleged exposure to herbicides is unnecessary.

The veteran contends that he has suffered from dyspnea, or 
difficulty breathing, since his service in Thailand.  A 
review of the medical evidence of record reveals that the 
veteran has been diagnosed with COPD, emphysema, and asthma.  
The veteran's difficulty breathing has often been linked to 
an exacerbation of his COPD.  For example, a July 2006 
discharge summary notes that the veteran presented with 
shortness of breath, but with treatment for COPD 
exacerbation, he felt increasingly well.  

Since COPD, emphysema, and asthma are not among the 
presumptive disorders listed in 38 C.F.R. § 3.309(e), the 
veteran's claim for service connection will be considered 
only on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The veteran's service medical records for his first period of 
active service are absent complaints, findings or diagnoses 
of shortness of breath, difficulty breathing, COPD, 
emphysema, or asthma.    

The earliest post-service evidence of a disorder involving 
dyspnea consists of a problem list generated by the Georgia 
Department of Corrections.  This problem list indicates that 
the veteran was diagnosed with emphysema and asthma in July 
1988, nearly 20 years after his separation from service.  It 
appears that the veteran was diagnosed with COPD in February 
1996.  Further, multiple medical records refer to the 
veteran's history of tobacco use, and the veteran himself, in 
a December 2003 statement, admitted to smoking three packs of 
cigarettes a day in the past.  These post-service records are 
negative for any nexus opinion or other evidence linking the 
veteran's lung disorders to his service, including herbicide 
exposure in service.  Thus, overall, the post-service medical 
records, indicating disorders that began years after service 
with no indication of an association to service, are found to 
provide evidence against the veteran's claim.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for a disorder manifested 
by dyspnea is not warranted.

Service Connection for PTSD

The veteran contends that he has PTSD as a result of being 
unfairly punished while in Germany, which included the 
withholding of his income to pay an excessive fine.  He 
states that this experience caused him to stop caring about 
his performance in the Army and also caused other memory and 
behavioral problems.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran underwent a mental health evaluation in July 
2006.  He reported memory problems and feeling nervous daily 
to the point of being unable to focus.  He reported that 
these symptoms had been present for two weeks and that the 
circumstances surrounding the onset of symptoms were his 
incarceration and family issues.  He further reported 
experiencing these symptoms previously at the age of 19.  The 
examiner concluded that the veteran did not have a 
diagnosable psychiatric disorder.

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
that conforms to diagnostic criteria under DSM-IV.  In light 
of the clinical findings of the July 2006 mental health 
evaluation, the Board finds that the veteran does not in fact 
have a current diagnosis of PTSD.  There is no favorable 
competent medical evidence of record that shows a diagnosis 
of PTSD.  

Because there is no competent medical evidence of a diagnosis 
of PTSD, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and the claim must be denied.  No 
further discussion of  the two remaining elements of a PTSD 
service connection claim is necessary.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir.  1998).  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  







ORDER

Service connection for a disorder manifested by dyspnea is 
denied.

Service connection for PTSD is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


